DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0130584 (Ono et al.).
With regards to claim 1, Ono et al. discloses an acceleration sensor comprising, as illustrated in Figures 1A-8, an inertial sensor comprising a first substrate (e.g. semiconductor substrate; paragraph [0035]) provided with an inertial sensor element 2 (e.g. semiconductor acceleration sensor chip); a second substrate 1,16 configured to support the first substrate (paragraph [0043]); the first substrate includes, in a plan view, a first area 10 (e.g. support portion) to be bonded to the second substrate (as observed in Figure 2A), a second area 12 (e.g. detection beam portions) which is located outside the first area, and is not bonded to the second substrate (as observed in Figure 2A), a third area 11 (e.g. weight) which is located outside the second area, and is not bonded to the second substrate (as observed in Figure 2A); a lid 15 (e.g. a stopper substrate is considered as this lid; Figure 3A) which covers the first substrate (as observed in Figure 3A, the stopper substrate is positioned above and over the first substrate); the lid includes a first surface (e.g. top surface of stopper 15 in Figure 3A) opposed to the first area and the second area (e.g. top surface is opposite the first area 10 and the second area 12 as observed in Figure 3A), a second surface (e.g. bottom surface of stopper 15 in Figure 3A) in contact with the third area 11 (e.g. second surface is in contact - taking its broadest definition for the word “contact” like connected or communicated - to the third area by adhesive 15b as observed in Figures 3A,3B; hence, the second surface is ‘connected’ to the third area.) and different in level from the first surface (e.g. the top surface and the bottom surface are each on different plane; hence, different level); the first substrate in the second area 12 has a part thinner than a thickness of the first substrate in the third area 11 (as observed in Figure 2A); in a width direction of the first substrate, the first area 10 is wider than the second area 12 (as observed in Figure 2A).  (See, paragraphs [0032] to [0077]).
With regards to claim 2, Ono et al. further discloses the second area 12 surrounds the first area 10 in the plan view (as observed in Figures 2A,2B); the third area 11 surrounds the second area 12 in the plan view (as observed in Figures 2A,2B).
With regards to claim 3, Ono et al. further discloses the second area 12 includes a groove in a surface of the first substrate opposed to the second substrate.  (See, as observed in Figure 2A).
With regards to claim 4, Ono et al. further discloses the groove includes a part different in thickness, and the first substrate in the second area 12 is thinner than the thickness of the first substrate in the third area 11 at a minimum thickness position of the groove.  (See, as observed in Figure 2A).
With regards to claim 5, Ono et al. further discloses the second substrate 16 has a flat surface as a surface opposed to the first substrate; the first substrate in the first area 10 is thicker than a thickness of the first substrate in the second area 12, and thicker than the thickness of the first substrate in the third area 11.  (See, as observed in Figure 2A).
With regards to claim 6, Ono et al. further discloses in the second substrate 16, a central area to which the first area 10 of the first substrate is bonded protrudes from a peripheral edge area opposed to the second area 12 and the third area 11 of the first substrate; a thickness of the first substrate in the first area 10 is thinner than the thickness of the first substrate in the third area 11, and thicker than a thickness of the first substrate in the second area 12.  (See, as observed in Figures 2A,3A).
With regards to claim 7, Ono et al. further discloses the first substrate in the third area 11 has a part different in thickness; the first substrate in the second area 12 is thinner than a thickness of the first substrate at a side having contact with the second area 12 out of the third area 11.  (See, as observed in Figure 2A).
With regards to claim 8, Ono et al. further discloses the first substrate is a glass substrate.  (See, paragraph [0035]).
With regards to claim 9, Ono et al further discloses the second substrate 16 includes an integrated circuit 30.  (See, e.g. circuit substrate; paragraphs [0048],[0059]).
With regards to claim 10, Ono et al. further discloses an electronic apparatus comprising the inertial sensor.  (See, paragraph [0004]).
With regards to claim 11, Ono et al. further discloses a vehicle comprising the inertial sensor.  (See, paragraph [0004])
With regards to claim 12, Ono et al. discloses an acceleration sensor comprising, as illustrated in Figures 1A-8, an inertial sensor 100,300 comprising a first substrate (e.g. not labeled but the entire semiconductor substrate that forms elements 10,11,12 is considered as this first substrate as observed in Figure 1A; paragraph [0035]) provided with an inertial sensor element 2 (e.g. semiconductor acceleration sensor chip); a second substrate 16 configured to support the first substrate (paragraph [0043]; Figures 1A,2A); the first substrate includes, in a plan view, a first area 10 (e.g. since one can define its own first area, support portion 10 is considered as this first area in Figure 1A) to be bonded to the second substrate (as observed in Figures 1A,2A), a second area 12,11 (e.g. since one can define its own second area, detection beam portion 12 and inner ½ region of weight 11 is considered as this second area in Figure 1A) which is located outside the first area, and is not bonded to the second substrate (as observed in Figures 1A,2A), and a third area 11 (e.g. since one can define its own third area, outer ½ region of weight 11 is considered as this third area in Figure 1A) which is located outside the second area, and is not bonded to the second substrate (as observed in Figures 1A,2A); the first substrate in the second area 12,11 has a part thinner than a thickness of the first substrate in the third area 11 (e.g. thinner thickness forms the beam 12 as observed in Figures 1A,2A); the second area 12,11 includes a groove in a surface of the first substrate opposed to the second substrate (e.g. the groove is the open gap below the beam 12 as observed in Figures 1A,2A); the groove includes a part different in thickness (e.g. the groove formed under the beam 11 has different thickness than the other region of the defined second area as observed in Figures 1A,2A), with a minimum thickness of the first substrate in the groove in the second area 12,11 being less than the thickness of the first substrate in the third area 11 (e.g. as observed in Figures 1A,2A, the thickness in the first substrate that forms the groove is smaller than the thickness of the first substrate in the defined third area).  (See, paragraphs [0032] to [0077]).
With regards to claim 13, Ono et al. further discloses a maximum thickness of the first substrate in the second area 12,11 is equal to the thickness of the first substrate in the third area 11 (e.g. ½ region inner weight 11 in the defined second area has the same maximum thickness as the ½ region outer weight 11 in the defined third area as observed in Figure 1A). 
With regards to claim 14, Ono et al. further discloses the first substrate in the first area 10 is thicker than the first substrate in an entirety of the second area 12,11.  (e.g. the thickness of defined first area 10 is thicker than the entirety thickness of the defined second area 12,11 as observed in Figure 2A).
With regards to claim 15, Ono et al. further discloses the first substrate in the first area 10 is thicker than the first substrate in an entirety of the third area 11.  (e.g. the thickness of defined first area 10 is thicker than the entirety thickness of the defined third area 11 as observed in Figure 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0130584 (Ono et al.) in view of U.S. Patent 2013/0068021 (Park et al.).
With regards to claim 16, Ono et al. further discloses a bonding wire 5 connected from the first area to the second substrate (as observed in Figure 2A); however, the reference does not disclose the bonding wire is electrically connected from the third area to the second substrate.
Park et al. discloses an inertial sensor comprising, as illustrated in Figures 1-2, an inertial sensor 100 comprising a first substrate provided with an inertial sensor element 110 (e.g. sensor part); a second substrate 130 configured to support the first substrate; the first substrate includes, in a plan view, a first area 111, a second area 112 which is located outside the first area, a third area 113 which is located outside the second area (as observed in Figure 1); a bonding wire 140a is electrically connected from the third area 113 to the second substrate 130 (as observed in Figure 1; paragraph [0036]).  (See, paragraphs [0028] to [0049]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the bonding wire electrically connected from the third area to the second substrate as suggested by Park et al. in lieu of the location of the bonding of Ono et al. since this is a matter of design optimization and choice possibilities the location of where to position and connect the bonding wire, whether in the first area or the third area or any other location, without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the bonding wire, namely to provide electrical connection from the first substrate having the sensor element 110 to the second substrate having the circuit board to analyze the movement of the sensor element.  (See, paragraph [0036] of Park et al.).

Response to Amendment
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861